DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 10/12/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 10/12/2021 have been fully considered and they are persuasive.  Applicant’s arguments and amendments have addressed all issues and the claims are in condition for allowance.
Allowable Subject Matter
Claims 1-3, 7-10, 13-17, 19-21, 24-25, 28, 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
(See Fig 1 data acquisition system (DAQ); and Abstract- A device for mass spectrometry):	an analog-to-digital converter to convert in real time the conditioned analog signal into a digital data stream (See Page 4 lines 1-5 analog-to-digital converters (TDC and ADC, respectively) with GHz or faster sampling rates (nanosecond of sub-nanosecond precision). These digitizers 10 convert the voltage output by the MCP to a digital value 11 that can be saved in a computer 12.); and	a digital signal processing device configured for in-line digital signal processing the digital data stream to generate the digitized time-domain signal, and to digitally decode a digital triggering signal from the mass spectrometer (See Page 24 lines 5-8 The corresponding device comprises a time-of-flight (TOF) mass analyzer with a data acquisition (DAO) system 15 that includes an analog-to-digital converter (ADC} 10 coupled to a field-programmable gate array (FPGA) 47.). 	Regarding Claim 1 and 14 the prior art fails to teach or make obvious the limitation	a host device having a data processing device to receive the digitized time-domain signal from the digital signal processing device, and to construct a corresponding mass spectra from the digitized time-domain signal,	wherein the digital signal processing device includes,
	a digital decoder to decode a start event and a stop event when generating each individual digitized transient signal in the mass spectrometer, a .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863